Exhibit 10.1

FOURTH LOAN MODIFICATION AGREEMENT

This Fourth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 18, 2019, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
(b)(i) ICAD, INC., a Delaware corporation (“ICAD”), (ii) XOFT, INC., a Delaware
corporation (“Xoft”) and (iii) XOFT SOLUTIONS, LLC, a Delaware limited liability
company (“Xoft Solutions”, and together with ICAD and Xoft, individually and
collectively, jointly and severally, “Borrower”) whose address is 98 Spit Brook
Road, Suite 100, Nashua, New Hampshire 03062.

1.    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of August 7, 2017,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of August 7, 2017, between Borrower and Bank, as amended by a certain First
Loan Modification Agreement dated as of March 22, 2018, as further amended by a
certain Second Loan Modification Agreement dated as of August 13, 2018, and as
further amended by a certain Third Loan Modification Agreement dated as of
December 20, 2018 (as amended, the “Loan Agreement”). Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2.    DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by,
among other property, the Collateral as defined in the Loan Agreement (together
with any other collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.    DESCRIPTION OF CHANGE IN TERMS.

 

  A.

Modifications to Loan Agreement.

 

  1

The Loan Agreement shall be amended by deleting the following text, appearing in
Section 6.9(b) thereof:

“    With respect to any period ending after December 31, 2018, Bank will set
the Detection Revenue covenant levels for any such period in its reasonable
discretion (based upon the methodology used to set such covenants previously and
Bank’s then existing underwriting criteria), in consultation with Borrower,
based upon budgets, sales projections, operating plans and other financial
information with respect to Borrower that Bank deems relevant in its reasonable
judgment, including, without limitation, Borrower’s annual financial projections
approved by the Board. With respect thereto:

(i)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2019 to
any such covenant levels proposed by Bank with respect to the 2019 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2019;

(ii)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2020 to
any such covenant levels proposed by Bank with respect to the 2020 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2020; and



--------------------------------------------------------------------------------

(iii)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2021 to
any such covenant levels proposed by Bank with respect to the 2021 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2021.

Notwithstanding any terms in this Agreement to the contrary, if the Term Loan
Maturity Date, 2018 Term Loan Maturity Date and Revolving Line Maturity Date are
accelerated pursuant to (i), (ii), or (iii) above, then, in addition to all
other Obligations, Borrower shall be required to pay the Term Loan Prepayment
Premium, the Final Payment, the 2018 Term Loan Prepayment Premium and 2018 Term
Loan Final Payment.”    

 

  2

The Loan Agreement shall be amended by deleting the following text, appearing in
Section 6.9(c) thereof:

“and (iv) $1.00 for the six (6) month period ending December 31, 2018.

With respect to any period ending after December 31, 2018, Bank will set the
Adjusted EBITDA covenant levels for any such period in its reasonable discretion
(based upon the methodology used to set such covenants previously and Bank’s
then existing underwriting criteria), in consultation with Borrower, based upon
budgets, sales projections, operating plans and other financial information with
respect to Borrower that Bank deems relevant in its reasonable judgment,
including, without limitation, Borrower’s annual financial projections approved
by the Board. With respect thereto:

(i)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2019 to
any such covenant levels proposed by Bank with respect to the 2019 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2019;

(ii)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2020 to
any such covenant levels proposed by Bank with respect to the 2020 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2020; and

(iii)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2021 to
any such covenant levels proposed by Bank with respect to the 2021 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2021.

 

2



--------------------------------------------------------------------------------

Notwithstanding any terms in this Agreement to the contrary, if the Term Loan
Maturity Date, 2018 Term Loan Maturity Date and Revolving Line Maturity Date are
accelerated pursuant to (i), (ii), or (iii) above, then, in addition to all
other Obligations, Borrower shall be required to pay the Term Loan Prepayment
Premium, the Final Payment, the 2018 Term Loan Prepayment Premium and 2018 Term
Loan Final Payment.”    

and inserting in lieu thereof the following:

“, (iv) $1.00 for the six (6) month period ending December 31, 2018, (v)
($3,500,000.00) for the six (6) month period ending March 31, 2019, (vi)
($4,000,000.00) for the six (6) month period ending June, 2019, (vii)
($4,000,000.00) for the six (6) month period ending September 30, 2019, and
(viii) ($2,000,000.00) for the six (6) month period ending December 31, 2019.

With respect to any period ending after December 31, 2019, Bank will set the
Adjusted EBITDA covenant levels for any such period in its reasonable discretion
(based upon the methodology used to set such covenants previously and Bank’s
then existing underwriting criteria), in consultation with Borrower, based upon
budgets, sales projections, operating plans and other financial information with
respect to Borrower that Bank deems relevant in its reasonable judgment,
including, without limitation, Borrower’s annual financial projections approved
by the Board. With respect thereto:

(i)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2020 to
any such covenant levels proposed by Bank with respect to the 2020 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2020; and

(ii)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2021 to
any such covenant levels proposed by Bank with respect to the 2021 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2021.

Notwithstanding any terms in this Agreement to the contrary, if the Term Loan
Maturity Date, 2018 Term Loan Maturity Date and Revolving Line Maturity Date are
accelerated pursuant to (i) or (ii) above, then, in addition to all other
Obligations, Borrower shall be required to pay the Term Loan Prepayment Premium,
the Final Payment, the 2018 Term Loan Prepayment Premium and 2018 Term Loan
Final Payment.”

 

  3

The Loan Agreement shall be amended by inserting the following new text,
appearing at the end of Section 6.9 thereof:

“    (d) Minimum Consolidated Net Revenue. Maintain, to be tested the last day
of each calendar quarter set forth herein, net revenue on a consolidated basis
for Borrower and its Subsidiaries during the trailing six (6) month period
ending on such day of at least: (i) Eleven Million Four Hundred Forty-Three
Thousand Dollars ($11,443,000.00) for the trailing six (6) month period ending
March 31, 2019; (ii) Eleven Million Five Hundred Seventy-One Thousand Dollars
($11,571,000.00) for the trailing six (6) month period ending June 30, 2019;
(iii) Twelve Million Nine Hundred Sixty-Three Thousand Dollars ($12,963,000.00)
for the trailing six (6) month period ending September 30, 2019; and
(iv) Fourteen Million Five Hundred Twenty-Nine Thousand Dollars ($14,529,000.00)
for the trailing six (6) month period ending December 31, 2019.

 

3



--------------------------------------------------------------------------------

With respect to any period ending after December 31, 2019, Bank will set the net
revenue covenant levels for any such period in its reasonable discretion (based
upon the methodology used to set such covenants previously and Bank’s then
existing underwriting criteria), in consultation with Borrower, based upon
budgets, sales projections, operating plans and other financial information with
respect to Borrower that Bank deems relevant in its reasonable judgment,
including, without limitation, Borrower’s annual financial projections approved
by the Board. With respect thereto:

(i)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2020 to
any such covenant levels proposed by Bank with respect to the 2020 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2020; and

(ii)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before March 15, 2021 to
any such covenant levels proposed by Bank with respect to the 2021 calendar year
shall result in the Revolving Line Maturity Date, the Term Loan Maturity Date
and the 2018 Term Loan Maturity Date being accelerated to April 30, 2021.

Notwithstanding any terms in this Agreement to the contrary, if the Term Loan
Maturity Date, 2018 Term Loan Maturity Date and Revolving Line Maturity Date are
accelerated pursuant to (i) or (ii) above, then, in addition to all other
Obligations, Borrower shall be required to pay the Term Loan Prepayment Premium,
the Final Payment, the 2018 Term Loan Prepayment Premium and 2018 Term Loan
Final Payment.”

 

  4

The Loan Agreement shall be amended by deleting the following text, appearing in
Section 10 thereof:

 

  “with a copy to:    Blank Rome LLP     

The Chrysler Building

405 Lexington Avenue

     New York, New York 10174      Attn: Robert J. Mittman      Email:
rmittman@blankrome.com”

and inserting in lieu thereof the following:

 

  “with a copy to:    Dentons US LLP      1221 Avenue of the Americas      New
York, New York 10020      Attn: Jeffrey A. Baumel, Esquire      Email:
jeffrey.baumel@dentons.com”

 

4



--------------------------------------------------------------------------------

  5

The Loan Agreement shall be amended by deleting the following text, appearing in
Section 10 thereof:

 

  “with a copy to:   Riemer & Braunstein LLP     Three Center Plaza     Boston,
Massachusetts 02108     Attn: David A. Ephraim, Esquire     Fax: (617) 880-3456
    Email: DEphraim@riemerlaw.com”

and inserting in lieu thereof the following:

  “with a copy to:   Morrison & Foerster LLP     200 Clarendon Street, 20th
Floor     Boston, Massachusetts 02116     Attn: David A. Ephraim, Esquire    
Fax: (617) 830-0142     Email: DEphraim@mofo.com”

 

  6

The Loan Agreement shall be amended by deleting the following definition,
appearing in Section 13.1 thereof:

“    “Adjusted EBITDA” means, as calculated for Borrower and its Subsidiaries on
a consolidated basis, for any period for any date of determination, (a) Net
Income, plus (b) the sum of the following to the extent deducted in the
calculation of Net Income in accordance with GAAP, (i) Interest Expense,
(ii) depreciation expense and amortization expense, (iii) income tax expense,
(iv) non-cash stock compensation expense, (v) non-cash impairment of goodwill
expense, and (vi) other non-cash items approved by Bank in writing on a
case-by-case basis in its good faith business discretion.”

and inserting in lieu thereof the following:

“    “Adjusted EBITDA” means, as calculated for Borrower and its Subsidiaries on
a consolidated basis, for any period for any date of determination, (a) Net
Income, plus (b) the sum of the following to the extent deducted in the
calculation of Net Income in accordance with GAAP, (i) Interest Expense,
(ii) depreciation expense and amortization expense, (iii) income tax expense,
(iv) non-cash stock compensation expense, (v) non-cash impairment of goodwill
expense, (vi) other non-cash items approved by Bank in writing on a case-by-case
basis in its good faith business discretion, and (vii) with respect to the six
(6) month period ending March 31, 2019 only and relating only to expenses
incurred during the calendar quarter ending December 31, 2018, (A) the one-time
cash severance package for Borrower’s Chief Executive Officer in an amount not
to exceed One Million Five Thousand Dollars ($1,005,000.00) , (B) one-time
litigation expenses related to turnover of the Board in an amount not to exceed
Three Hundred Fifty Thousand Dollars ($350,000.00), (C) debt issuance expenses
in an amount not to exceed Four Hundred Fifty-One Thousand Dollars ($451,000.00)
and (D) one-time legal expenses in an amount not to exceed Three Hundred
Thousand Dollars ($300,000.00).”

 

  7

The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby deleted and replaced with the Compliance Certificate attached as Schedule
1 hereto.

 

5



--------------------------------------------------------------------------------

4.    FEES AND EXPENSES. Borrower shall reimburse Bank for all reasonable legal
fees and expenses incurred in connection with this amendment to the Existing
Loan Documents.

5.    RATIFICATION OF PERFECTION CERTIFICATES.

(a)    Except as set forth on Schedule 2 hereto, ICAD hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate of ICAD dated as of August 7, 2017, and
acknowledges, confirms and agrees that the disclosures and information ICAD
provided to Bank in such Perfection Certificate have not changed as of the date
hereof.

(b)    Except as set forth on Schedule 3 hereto, Xoft hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate of Xoft dated as of August 7, 2017, and
acknowledges, confirms and agrees that the disclosures and information Xoft
provided to Bank in such Perfection Certificate have not changed as of the date
hereof.

(c)    Except as set forth on Schedule 4 hereto, Xoft Solutions hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate of Xoft Solutions dated as of August 7, 2017,
and acknowledges, confirms and agrees that the disclosures and information Xoft
Solutions provided to Bank in such Perfection Certificate have not changed as of
the date hereof.

6.    CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

7.    RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank to secure the Obligations and confirms that the Obligations are secured.

8.    RELEASE BY BORROWER.

 

  A.

FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Bank and its present or former employees, officers, directors,
agents, representatives, attorneys, and each of them, from any and all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs and
expenses, actions and causes of action, of every type, kind, nature, description
or character whatsoever, whether known or unknown, suspected or unsuspected,
absolute or contingent, arising out of or in any manner whatsoever connected
with or related to facts, circumstances, issues, controversies or claims
existing or arising from the beginning of time through and including the date of
execution of this Loan Modification Agreement, in each case, arising out of or
in any manner whatsoever connected with or related to the Loan Documents, the
recitals hereto, any instruments, agreements or documents executed in connection
with any of the foregoing or the origination, negotiation, administration,
servicing and/or enforcement of any of the foregoing (collectively “Released
Claims”).

 

  B.

In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:

“A general release does not extend to claims that the releasing party does not
know or suspect to exist in his or her favor at the time of executing the
release and that, if known by him or her, would have materially affected his or
her settlement with the released party.” (Emphasis added.)

 

  C.

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown,

 

6



--------------------------------------------------------------------------------

  suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

 

  D.

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Loan Modification Agreement, and that Bank
would not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.

 

  E.

Borrower hereby represents and warrants to Bank, and Bank is relying thereon, as
follows:

 

  1

Except as expressly stated in this Loan Modification Agreement, neither Bank nor
any agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Loan Modification Agreement.

 

  2

Borrower has made such investigation of the facts pertaining to this Loan
Modification Agreement and all of the matters appertaining thereto, as it deems
necessary.

 

  3

The terms of this Loan Modification Agreement are contractual and not a mere
recital.

 

  4

This Loan Modification Agreement has been carefully read by Borrower, the
contents hereof are known and understood by Borrower, and this Loan Modification
Agreement is signed freely, and without duress, by Borrower.

 

  5

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

9.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10.    COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank. This Loan
Modification Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one agreement. Any
signatures delivered by a party by facsimile transmission or by email delivery
of a copy of such executed counterpart in PDF format shall be as effective as
delivery of a manually executed counterpart thereof.

[The remainder of this page is intentionally left blank]

 

7



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BANK: SILICON VALLEY BANK By:  

 

Name:  

 

Title:  

 

BORROWER: ICAD, INC. By:  

 

Name:  

 

Title:  

 

XOFT, INC. By:  

 

Name:  

 

Title:  

 

XOFT SOLUTIONS, LLC By:  

 

Name:  

 

Title:  

 